State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    519468
________________________________

In the Matter of the Claim of
   ANTHONY D. ROBERTS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   McCarthy, J.P., Rose, Lynch and Clark, JJ.

                             __________


      Anthony D. Roberts, Albrightsville, Pennsylvania, appellant
pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed December 13, 2013, which ruled that claimant was
ineligible to receive unemployment insurance benefits because he
failed to comply with registration requirements.

      Claimant filed a claim for unemployment insurance benefits
on August 17, 2011, with an effective date of August 15, 2011.
Based upon his failure to comply with registration requirements,
the Department of Labor found that claimant was ineligible to
receive unemployment insurance benefits for, as is relevant here,
the period beginning October 31, 2011 and ending when the reason
for his ineligibility no longer exists. Following a hearing,
this determination was upheld by an Administration Law Judge and,
subsequently, the Unemployment Insurance Appeal Board. Claimant
now appeals.
                              -2-                519468

      We affirm. A claimant's registration and certification for
unemployment insurance benefits in accordance with the
requirements set forth in the Labor Law and applicable
regulations is a prerequisite for eligibility (see Matter of
Draxdorf [Commissioner of Labor], 113 AD3d 962, 962 [2014];
Matter of Ventura [Commissioner of Labor], 83 AD3d 1330, 1330
[2011]; Matter of Dixon-Weaver [Commissioner of Labor], 67 AD3d
1243, 1244 [2009]; see also Labor Law § 596; 12 NYCRR 473.1,
473.2, 473.3). While good cause may excuse a claimant's failure
to comply with such requirements (see 12 NYCRR 473.3 [f]),
whether a claimant has established good cause is a factual issue
for the Board to resolve (see Matter of Draxdorf [Commissioner of
Labor], 113 AD3d at 962; Matter of Becker [Commissioner of
Labor], 95 AD3d 1588, 1589 [2012], appeal dismissed 22 NY3d 1096
[2014]).

      Here, claimant testified at the hearing that, although he
was aware of the registration requirements, following the week of
October 23, 2011, he "gave up" attempting to register for
unemployment insurance benefits because of his repeated
frustrations with the online registration system. Claimant did
not attempt to register for benefits again until approximately
July 2013. Based upon this evidence, the Board was well within
its discretion to conclude that claimant failed to demonstrate
good cause for his noncompliance with the registration
requirements; accordingly, we find that there is substantial
evidence to support the Board's decision (see Matter of
Dixon-Weaver [Commissioner of Labor], 67 AD3d at 1244-1245;
Matter of Weinstein [Commissioner of Labor], 60 AD3d 1228, 1228
[2009]; compare Matter of Draxdorf [Commissioner of Labor], 113
AD3d at 963).

     McCarthy, J.P., Rose, Lynch and Clark, JJ., concur.
                        -3-                  519468

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court